Title: To John Adams from James Warren, 23 March 1777
From: Warren, James
To: Adams, John


     
      My dear Sir
      Boston March 23d. 1777
     
     I wrote you last from Plymouth about three weeks ago after which I was detained at Home longer than I Expected and did not get here till last Tuesday. I Understand that Letter and one wrote at the same time to Mr. Adams went by the Post. As I wrote with some freedom I should be glad to hear of the receipt of it. Since I have been here I have had the pleasure of yours of the 17th. Feby. and am glad to find the New Govts. in the Southern States so well Established and things going so Agreably to your mind.
     Your reflections on the Changes in Congress are very Natural. I have the same feelings. I love to see the same faces, and Lament the Loss of my old Acquaintance and Connections, but Changes and Vicissitudes we must Expect in the state we are now in and perhaps it is in many Instances best, if not all, it should be so, and in political Bodies more especially.
     The New Army has been raised very slowly, and it is probable many Advantages must be lost by it, but I hope we shall Compleat it at last. If our Assembly could be kept from any New Measures I believe we should soon get ours, but they have an Unaccountable Itch to be meddleing every day, and by that means keep the Minds of the people always afloat, make them mercenary, and uncertain when to Engage if Inclined. We have however under all the disadvantages ariseing from the Instability of our own Conduct got as near as I can collect about 7000 Non Commissioned Officers and privates, and they are now Inlisting fast. The Idea of a Levy on the several Towns which we have I think Injudiciously and without any necessity held up has Occasioned An Immense Expence to Individuals in Addition to the publick Bounty. We have lately voted the same Bounty to A Battalion of the Train as we gave before, and are now sollicited to do the same for three new Battalions. I suppose we must Comply and Comfort ourselves with the hopes that it is but for once.
     We have had no News for some time till the Arrival of A French Ship at Portsmouth with A valuable Cargo, and Agreable Intelligence which you will have more perfectly than I can give you, gratified for a Moment our Curiosity, raised our Spirits and gave us a subject of Conversation. I shall therefore only Congratulate you on this Occasion, and Inform you that we have three or four vessels out, to furnish the other Ships Expected here with Pilots, and orders are given to receive them with Ceremony, Salutes &c. No Attempt has yet been made upon Rhode Island which was Expected and preperations made for it long ago, and now we are not in A Condition for it, for tho the British Troops are many of them gone, not more than 2500 remaining ours are reduced in A greater proportion. In short there are but About 500 Men from this state in Addition to the Troops of their own State. Applications are made to us for A reinforcement, and A Committee are now Considering in what way it shall be done. Our Sea Coasts and perticularly this harbour is also in A defenceless state and must be provided for. All these things are difficulties that Interfere with Compleating our quota, and Embarrass us much. New Hampshire have got their part of the Army some time ago, but Connecticut are more behind hand than we are.
     Genl. Ward resigned his Command last Thursday to Heath. What he is designed to Command I know not. I neither see or hear of any men. About three hundred men only are here besides Crafts Regiment and their time Expires in about 10 days.
     But no One thing gives me more Uneasiness than the Conduct of your Fleet. The Hancock, Boston, Alfred and Cabot are all yet in port. It is said the Hancock is ready to sail and was to have gone yesterday but remains here yet. I fear the Consequences of their going out single, but McNeil and Manly it is said like the Jews and Samaritans will have no Connections or Intercourse. They will not sail together. I beleive McNeil is near ready for the sea. I am told that he and the Agent Mr. Cushing have had A Breeze, but I am not Acquainted with the perticulars or how it terminated. I have still a worse Account of the situation of your frigates at Providence. I dont know the Officers but Understand to say no more of them that they are not Agreable to the people and never can Man their Ships. You must fall on some New plan for Conducting your Naval Affairs at a distance from you, or be Content never to Shine in that way. Perhaps to Establish A Board in each district upon An honourable footing, and with Extensive powers or something (I know not what) else. If you should have occasion for A New Commander for one of your Ships I would venture to recommend one I think equal to the Business, and perhaps to Any you have. Capt. Simeon Samson who was lately taken in the service of this State I have A very good Opinion of as A Seaman, A Man of Judgment, prudence, Activity and Courage. He behaved like a Hero in the Action, but the force against him was so superiour to his that he had no Chance. He is yet in Captivity but his redemption is Expected very soon as proper measures are taken for it. Our Measures in General Court are so Complicated and various that it would take A volume to give you An Account of them.
     
     The regulateing Act has been Observed in some places, and disregarded in Others, and perticularly here where it is Constantly violated in Open day light, and has yet produced no Other Consequences but Bitterness and wrath between the Town and Country, the last of which is Endeavouring to starve the Town in return for what they Consider Ill usage from them and have succeeded so well, that the Market here is little superiour to what it was in the seige.
     I ever thought this Act Impracticable in its Nature, and prophecied that it would End in bringing the Authority of Goverment into Contempt. My prophecies are likely to be Compleated. Now I mention Goverment I will tell you that one day this week is Assigned to determine in what way A New one shall be formed. I fear the determination will be in favour of A Convention.
     This is designed to go by Major Ward, who was Aid de Camp to the General of that Name, by whom also I shall forward A packet received this day from your good Lady. This Gentleman I suppose is known to you, if not I beg leave to recommend him to your Notice. He has had the Misfortune to fall into A very Inactive department, and now to be wholly Excluded from any Appointment in the Army. I take him however to be A Sensible, worthy Man, and one very Capable of doing publick service in some way or other. I believe it is time to Conclude this long scroll. I am therefore with wishes for your happiness Your Friend &c.
     My regards to Mr. Adams and Gerry. I shall write to one or both of them by this Opportunity if I can.
    